 Case 2:20-cv-01637-JMV-MF Document 2 Filed 02/14/20 Page 1 of 2 PageID: 21



Charles H. Chevalier
Christine A. Gaddis
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Phone: 973-596-4500
Fax: 973-596-0545

Of Counsel:

John C. Adkisson
Elizabeth M. Flanagan
FISH & RICHARDSON P.C.
3200 RBC Plaza
60 South Sixth Street
Minneapolis, Minnesota 55402
Phone: 612-335-5070
Fax: 612-288-9696

Attorneys For Plaintiff Cambira Company LLC


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


CAMBRIA COMPANY LLC,

                     Plaintiff,                                   C.A. No.: 2:20-1637

              v.
                                                      Fed. R. Civ. P. 7.1 Corporate Disclosure
QUARTZ MASTER, LLC and RAPHAEL STONE                                  Statement
COLLECTION INC.,

                     Defendants.



                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), Plaintiff Cambria Company LLC states

that it is a non-governmental corporate party in the above-captioned action. Cambria Company

LLC is a wholly-owned subsidiary of Cambria Enterprises LLC. No publicly held corporation
 Case 2:20-cv-01637-JMV-MF Document 2 Filed 02/14/20 Page 2 of 2 PageID: 22



owns 10% or more of Cambria Company LLC’s stock.

Dated: February 14, 2020

                                              Respectfully submitted,

                                              GIBBONS P.C.



                                              By: s/ Charles H. Chevalier

                                                   Charles H. Chevalier
                                                   Christine A. Gaddis
                                                   GIBBONS P.C.
                                                   One Gateway Center
                                                   Newark, New Jersey 07102-5310
                                                   (973) 596-4500
                                                   cchevalier@gibbonslaw.com
                                                   cgaddis@gibbonslaw.com

                                                   Of counsel:

                                                   FISH & RICHARDSON P.C.
                                                   John C. Adkisson
                                                   Elizabeth M. Flanagan
                                                   3200 RBC Plaza
                                                   60 South Sixth Street
                                                   Minneapolis, Minnesota 55402
                                                   Phone: 612-335-5070
                                                   Fax: 612-288-9696
                                                   adkisson@fr.com
                                                   betsy.flanagan@fr.com

                                                   Attorneys for Cambria Company LLC




                                          2
